DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1 and 4-9 is/are pending in the application and have been presented for examination, Claim(s) 2-3 have been canceled and Claim(s) 1, 7, and 9 have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/01/2020, and 01/21/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Summary
Office Action Summary
Amendments to the Claim(s) overcome previous rejections under 35 USC 112(b), therefore the rejection has been withdrawn, the claims are no longer interpreted under 35 USC 112(f).
Amendments to the Claim(s) overcome the previous rejections under 35 USC 101 for being directed to non-statutory subject matter, therefore the Examiner has withdrawn the rejection.
Amendments to the Claim(s) do not overcome the previous rejections under 35 USC 101 for being directed to an abstract idea, therefore the Examiner has maintained the rejection while updating wording and phrasing in accordance with the updated 2019 PEG.
Amendments to the Claim(s) overcome previous rejections under 35 USC 102(a)(1), therefore the Examiner has entered in new grounds of rejection under 35 USC 103 as necessitated by the amendments.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 and 4-9 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it is determined that Claim(s) 1 and 4-9 is/are directed to a method and system.

Under the 2019 PEG Step 2A, Prong 1 analysis, claim 1 recites, “A point exchange system configured to exchange points which are different from one another and handled in a first point system and a second point system by utilizing an electronic calculation device connected to a network, the point exchange system comprising: a server, having a conversion-parameter storage part, a conversion-parameter setting unit, a record-data acquisition unit, an equivalent-point conversion unit, and an exchange unit, wherein the conversion-parameter storage part is configured to store a plurality of conversion parameters including an occupancy rate of a facility corresponding to a plurality of business types or business categories; the conversion-parameter setting unit is configured to set a conversion parameter by selecting a first occupancy rate corresponding to the first point system and a second occupancy rate corresponding to the second point system from the plurality of conversion parameters; the record-data acquisition unit is configured to acquire record data corresponding to the first occupancy rate and the second occupancy rate; the equivalent-point conversion unit is configured to calculate an exchange rate between a first point handled in the first point system and a second point handled in the second point system by comparing a first equivalent point obtained by   Docket No.: JCGL85497-PCT conversing the first point  on the basis of the record data corresponding to the first occupancy rate and acquired by the record-data acquisition unit and a second equivalent point obtained by conversing the second point on the basis 
The underlined limitations indicate additional elements that are to be further analyzed at Step 2A Prong 2. The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices. The claims as a whole recite the abstract idea of converting and exchanging reward points which is a financial transaction. Claim 9 is similar to Claim 1 except for being directed to a method reciting, A point exchange method of exchanging points which are different from one another and handled in a first point system and a second point system by utilizing an electronic calculation device connected to a network, therefore Claim 9 is analyzed similarly to Claim 1. The Examiner also finds the limitation of calculat[ing] an exchange rate between a first point handled in the first point system and a second point handled in the second point system (Claim 1 and 9) as performing math calculations and is also directed to Mathematical Concepts, this is further indicated by depending Claims 6 and 7. Claim 6 indicates performing math calculations by “standardizing” and “multiplying” data to convert the points, and Claim 7 indicates using “disturbance factors” to correct the conversion rate.  The claims appear to be setting an industry or company exchange rate and then accounting for market disturbances and making a correction to the conversion rate, these factors are similar to a country’s currency disturbance factors such as inflation, war, and natural disaster which are factored into the exchange rate for different currencies. The Examiner finds 
Dependent claims 4-5, and 8 are also considered as encompassed by the abstract idea of converting and exchanging points reciting storing conversion parameters associated with a business (Claim 4), storing different types of conversion parameters (Claim 5), and acquiring data (Claim 8).
The Examiner finds the limitations of Claim 6 and 7 to be performing math calculations and are directed to Mathematical Concepts as indicated above.

Under the 2019 PEG Step 2A, Prong 2 analysis, the limitations of A point exchange system configured to exchange points which are different from one another and handled in a first point system and a second point system by utilizing an electronic calculation device connected to a network, a server (Claim 1, 9), having a conversion-parameter storage part, a conversion-parameter setting unit, a record-data acquisition unit, an equivalent-point conversion unit, and an exchange unit, wherein the conversion-parameter storage part is configured to store (Claim 1) does not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea in a computer environment. The Examiner understands the “electronic calculation device” just requires a generic computer and does provide an inventive concept nor does it integrate the judicial exception into a practical application. The limitations of  “a first point system 

Under the 2019 PEG Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The claim includes that, as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 	35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

Claim(s) 1, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki et al (JP2005157797), hereinafter “Nobuyuki”, in view of Burke et al (US 8,357,035 B2), hereinafter “Burke”. Examiner notes an English translation of Nobuyuki was submitted of record with the IDS dated 13 February 2019 and is being used for the citations below.
 
	Claim 1: Nobuyuki discloses A point exchange system configured to exchange points which are different from one another and handled in a first point system and a second point system by utilizing an electronic calculation device connected to a network (0005-0006, 0013, points management server, 0054, network and point conversion system), the point exchange system comprising:
	 a server, having a conversion-parameter storage part, a conversion-parameter setting unit, a record-data acquisition unit, an equivalent-point conversion unit, and an exchange unit, wherein the conversion-parameter storage part is configured to store a plurality of conversion parameters including an occupancy rate of a facility corresponding to a plurality of business types or business categories (0005-0006, 0013, points management server, 0054, network and point conversion system, 0038-0040, conversion ratio, 0042-0043, conversion parameters);
	the conversion-parameter setting unit is configured to set a conversion parameter by selecting a first occupancy rate corresponding to the first point system and a second occupancy rate corresponding to the second point system from the plurality of conversion parameters; the record-data acquisition unit is configured to acquire record data corresponding to the first occupancy rate and the second occupancy rate  (0038-0040, 0042-0043, the user inputs their points and indicates what points they would like  
	the equivalent-point conversion unit is configured to calculate an exchange rate between a first point handled in the first point system and a second point handled in the second point system (0038-0040) by comparing a first equivalent point obtained by 2Customer No.: 31561Application No.: 16/325,185Docket No.: JCGL85497-PCTconversing the first point on the basis of the record data corresponding to the first occupancy rate and acquired by the record-data acquisition unit and a second equivalent point obtained by conversing the second point on the basis of the record data corresponding to the second occupancy rate (0033, 0048, 0054, 0050); 
	and the exchange unit is configured to perform exchange on the basis of the exchange rate (0042-0043, 0050).
	Where Nobuyuki discloses selecting a conversion parameter, acquiring record data and determining an conversion ratio for converting points from one loyalty program to another based on market principles including supply and demand of the points (Nobuyuki at 0033, 0042-0043) it appears that Nobuyuki may not disclose that the conversion parameters includes an occupancy rate, therefore it appears that Nobuyuki may not explicitly disclose the occupancy rate required by the claims. Burke, however, teaches a market for exchanging or converting loyalty points with a second user for a game machine reservation fee (Burke at Col 15:54-64, Col 16:22-29), where the fee is used as a basis for the exchange and is based an occupancy rate, where the fees rise during times of higher expected occupancy and lower during times of lower expected occupancy, fees may also change depending on whether there is a major 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the occupancy rate of Burke as one of the conversion parameters stored and used as a basis for converting loyalty points between different loyalty programs as disclosed by Nobuyuki in order for the customer to make a direct conversion of loyalty points with confidence (Nobuyuki 0001).

Claim 4: Nobuyuki in view of Burke discloses The point exchange system according to claim 1, wherein the conversion-parameter storage part is configured to store a plurality of conversion parameters for each of the plurality of business types or business categories (Nobuyuki at 0038-0040, a conversion ratio for the points is determined based on a rating and supply and demand from different businesses and industries, these conversion ratios and ratings are stored and updated periodically in a database for use when converting points between different businesses).

Claim 6: Nobuyuki in view of Burke discloses The point exchange system according to claim 1, wherein the equivalent-point conversion unit is configured to convert the equivalent points by standardizing the record data and multiplying the respective points by the standardized record data (Nobuyuki at 0038-0040, variable  

Claim 7: Nobuyuki in view of Burke discloses The point exchange system according to claim 1, wherein the server further comprises: a correction unit configured to correct the equivalent points on the basis of disturbance factors related to the respective points (Nobuyuki at 0038-0040, 0042-0043, 0050, the points are converted based on the conversation ratio calculated from the market analysis which includes supply and demand as well as other factors relating to the operation of the business), according to the Applicant’s disclosure at 0023, disturbance factors such as exchange fluctuations and political situations may affect the equivalence of the points, the Examiner finds and understands that  exchange fluctuations are indicative of a change in supply and demand of the points which is the basis for which the point conversion system of the prior art operates, therefore the Examiner finds that the limitations of the claim reads on Nobuyuki. 

Claim 8: Nobuyuki in view of Burke discloses The point exchange system according to claim 1, wherein the record-data acquisition unit is configured to acquire the record data from big data (Nobuyuki at 0011, 0020, 0038-0040, information in the variable management DB is used to calculate the rating of the points and perform a market analysis, the variable management DB comprises several databases containing business and financial information from the different companies and businesses).

Claim 9: Nobuyuki discloses A point exchange method of exchanging points which are different from one another and handled in a first point system and a second point system by utilizing an electronic calculation device connected to a network, the point exchange method comprising: providing a server configured for (0005-0006, 0013, points management server, 0054, network and point conversion system): 
storing in advance a plurality of conversion parameters including an occupancy rate of a facility corresponding to a plurality of business types or business categories; setting a conversion parameter by selecting a first occupancy rate corresponding to the first point system and a second occupancy rate corresponding 4Customer No.: 31561 Application No.: 16/325,185Docket No.: JCGL85497-PCTto the second point system from the plurality of conversion parameters (0005-0006, 0038-0040, conversion ratio, 0042-0043, conversion parameters; 
acquiring record data corresponding to the first occupancy rate and the second occupancy rate (0038-0040, 0042-0043, the user inputs their points and indicates what points they would like to convert to, the system then generates a conversion code and obtains a conversion ratio for converting the points); 
calculating an exchange rate between a first point handled in the first point system and a second point handled in the second point system  (0038-0040) by comparing a first equivalent point obtained by conversing the first point on the basis of the record data corresponding to the first occupancy rate and acquired by the record-data acquisition unit and a second equivalent point obtained by conversing the second point on the basis of the record data corresponding to the second occupancy rate (0033, 0048, 0054, 0050); 
and performing exchange on the basis of the exchange rate (0042-0043, 0050).
Where Nobuyuki discloses selecting a conversion parameter, acquiring record data and determining an conversion ratio for converting points from one loyalty program to another based on market principles including supply and demand of the points (Nobuyuki at 0033, 0042-0043) it appears that Nobuyuki may not disclose that the conversion parameters includes an occupancy rate, therefore it appears that Nobuyuki may not explicitly disclose the occupancy rate required by the claims. Burke, however, teaches a market for exchanging or converting loyalty points with a second user for a game machine reservation fee (Burke at Col 15:54-64, Col 16:22-29), where the fee is used as a basis for the exchange and is based an occupancy rate, where the fees rise during times of higher expected occupancy and lower during times of lower expected occupancy, fees may also change depending on whether there is a major event (e.g., a show, boxing event etc.) scheduled during the time the reservation is requested (Burke at Col 15:14-20). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the occupancy rate of Burke as one of the conversion parameters stored and used as a basis for converting loyalty points between different loyalty programs as disclosed by Nobuyuki in order for the customer to make a direct conversion of loyalty points with confidence (Nobuyuki 0001).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki in view of Burke further in view of Postrel et al (US 20050021401 A1), hereafter “Postrel”.

Claim 5: Nobuyuki in view of Burke discloses The point exchange system according to claim 4, however it appears that Nobuyuki may not explicitly disclose, wherein the conversion-parameter storage part is configured to store a plurality of conversion parameters which belong to different perspectives, for each of the plurality of business types or business categories, Postrel, however teaches a group or cluster of partner merchants having agreements between them that use a set of rules to define how points may be awarded and/or redeemed by members within the cluster (Postrel at 0070-0072)
The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of combine Nobuyuki in view of Burke with Postrel to store conversion parameters belonging to different perspectives of each business type or business category in order to allow for business to define how their points are converted and redeemed by other business as taught by Postrel at 0071.

Response to Amendment
Amendments to the Claim(s) overcome previous rejections under 35 USC 112(b), therefore the rejection has been withdrawn, and the claims are no longer interpreted under 35 USC 112(f).
Amendments to the Claim(s) overcome the previous rejections under 35 USC 101 for being directed to non-statutory subject matter, therefore the Examiner has withdrawn the rejection.
Amendments to the Claim(s) do not overcome the previous rejections under 35 USC 101 for being directed to an abstract idea, therefore the Examiner has maintained the rejection while updating wording and phrasing in accordance with the updated 2019 PEG.
Amendments to the Claim(s) overcome previous rejections under 35 USC 102(a)(1), therefore the Examiner has entered in new grounds of rejection under 35 USC 103 as necessitated by the amendments.

Response to Arguments
The Applicant argues that the claims are not directed to Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices, however the Examiner disagrees and maintains that the amended claims recite the abstract idea of converting and exchanging reward points based on a conversion parameter, essentially reciting a common business practice of converting currencies. The type of information being gathered and manipulated (occupancy rates) 
	The Applicant further argues that the amended claims “technically specifies” the way of calculating the conversion rate by using occupancy rates corresponding to the respective point systems set as the conversion parameters - resulting in improvements to the technical field, the Examiner disagrees and finds that the amended claim limitations exemplify the abstract idea of converting rewards points from one loyalty system to another using common business practices and mathematical concepts which do not result in an improvement to the technical field, but rather is/are merely instructions to implement the abstract idea in a computer environment. 
The Applicant relies on the same arguments for depending claims 4-8, therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 4-8.
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the arguments do not apply to the current rejection.
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622


/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622